PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/705,270
Filing Date: 15 Sep 2017
Appellant(s): Suarez et al.



__________________
Thomas Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 11, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal


Every ground of rejection set forth in the Office action dated December 22, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections – 35 USC § 103(a)


	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-6, 9-11, 16-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arora et al (U.S. 2004/0161994) in view of Yahiaoui et al (U.S. 2013/0109263) as evidenced by Zafiroglu et al (U.S. 2008/0014817).
Arora discloses a nonwoven fabric bonded by any means known in the art including through-air bonding (paragraph 41) where staple fibers can be produced using the present invention (paragraph 38) where Applicant discloses staple fibers are 
Yahiaoui teaches a nonwoven web (paragraph 22) comprising a sheath/core bicomponent fiber where the sheath is a polyolefin such as polypropylene and the core is polyester (paragraph 21). 
	Arora and Yahiaoui are combinable because they are related to a similar technical field, which is nonwoven sheath-core fibers. It would have been obvious to one of ordinary skill in the art to have employed the polypropylene sheath and polyester core, as taught in Yahiaoui, in the nonwoven fabric of Arora to achieve the predictable result of providing resiliency and maintaining or recovering bulk retention (paragraph 21 of Yahiaoui). 
	Although Arora and Yahiaoui do not disclose the sheath surrounds a respective core, Zafiroglu teaches it is known in the art for a sheath to surround at least a portion of a core (claim 8 of Zafiroglu), as in claim 1.
	Concerning claim 2, Arora and Yahiaoui as evidenced by Zafiroglu do not explicitly disclose air permeability, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nonwoven fabric is carried out using material (polypropylene sheath and polyester core) and process conditions (through air bonded) which are 
Concerning claim 3, Arora and Yahiaoui as evidenced by Zafiroglu do not explicitly disclose a maximum tensile force, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nonwoven fabric is carried out using material (polypropylene sheath and polyester core) and process conditions (through air bonded) which are substantially identical to those disclosed by applicants. Therefore the nonwoven fabric discussed above would be expected to meet the claimed maximum tensile force.
Concerning claim 4, Arora and Yahiaoui as evidenced by Zafiroglu do not explicitly disclose a breaking extension, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nonwoven fabric is carried out using material (polypropylene sheath and polyester core) and process conditions (through air bonded) which are substantially identical to those disclosed by applicants. Therefore the nonwoven fabric discussed above would be expected to meet the claimed breaking extension.
Concerning claim 5, Arora and Yahiaoui as evidenced by Zafiroglu do not explicitly disclose a tenacity, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nonwoven fabric is carried out using material (polypropylene sheath and polyester core) and process conditions (through air bonded) which are 
Concerning claim 6, Arora and Yahiaoui as evidenced by Zafiroglu do not disclose the surface is embossed.
Concerning claim 9, Arora discloses a nonwoven fabric bonded by any means known in the art including through-air bonding (paragraph 41) where staple fibers can be produced using the present invention (paragraph 38).  Although Arora and Yahiaoui as evidenced by Zafiroglu do not disclose a length of the sheath core binder fibers, length modifications involve a mere change in the size of a fiber. A change in length is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Concerning claim 10, Arora discloses a nonwoven fabric bonded by any means known in the art including through-air bonding (paragraph 41) where staple fibers can be produced using the present invention (paragraph 38).  Although Arora and Yahiaoui as evidenced by Zafiroglu do not disclose a thickness of the material, thickness modifications involve a mere change in the size of a material. A change in thickness is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Concerning claim 11, Arora discloses the material can include sheath-core bicomponent fibers (100%) (paragraph 48) and fibers comprising at least two thermoplastic resin components including polypropylene and polyester (paragraph 39).  

Concerning claim 19, Arora and Yahiaoui as evidenced by Zafiroglu do not explicitly disclose a maximum tensile force, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nonwoven fabric is carried out using material (polypropylene sheath and polyester core) and process conditions (through air bonded) which are substantially identical to those disclosed by applicants. Therefore the nonwoven fabric discussed above would be expected to meet the claimed maximum tensile force.
Concerning claim 20, Arora and Yahiaoui as evidenced by Zafiroglu do not explicitly disclose a breaking extension, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical .


(2) Response to Argument
Appellant argues 1) a person having ordinary skill in the art would not have been motivated to use a sheath-core fiber in the nonwoven of Arora; 2) that the combination fails to teach or suggest the binder fibers are sheath-core; 3)the sheath circumferential surrounds the core; and 4) that the sheath is polypropylene and the core is polyester. Appeal brief page 10, last paragraph.  For the reasons that follow each of these arguments should be found unpersuasive.
Appellant argues although paragraph [0048] of Arora does describe sheath-core fibers as one possible type of bicomponent fiber, sheath-core fibers are not splittable, unlike all the other example fibers shown in Arora Fig. 1 and therefore sheath-core fibers would not be obvious to use in Arora.
Appellant’s argument should be found unpersuasive because Arora itself discloses the material can include sheath-core bicomponent fibers (paragraph 48). Arora Figure 1 shows fibers having structures such as:

    PNG
    media_image2.png
    160
    175
    media_image2.png
    Greyscale
.
Instant claim 1 does not claim a sheath completely circumferentially surrounding a core of each fiber.  Therefore, Figure 1 of Arora having the structure above appears to meet the claimed structural requirement of instant claim 1 of a sheath of each fiber circumferentially surrounding a respective core of each fiber. For this reason, Appellants first argument should be found unpersuasive.
	Additionally for the same reason, Appellant’s second and third arguments should be found unpersuasive. Arora teaches the fibers are sheath-core as discussed above and there is no limitation in the claims require the sheath to completely surround the core.  The prior art of record (i.e., Zafiroglu claim 8) teaches sheath-core fiber with a “partial sheath” are known to those of ordinary skill in the art.
Appellant’s final argument should be found unpersuasive because the combination does teach the sheath comprises polypropylene and the core comprises polyester and Appellant fails to set forth any reasoning disputing the findings in the last office action.
Arora discloses the material can include sheath-core bicomponent fibers (paragraph 48) and fibers comprising at least two thermoplastic resin components including polypropylene and polyester (paragraph 39).  Yahiaoui teaches a nonwoven web (paragraph 22) comprising a sheath/core bicomponent fiber where the sheath is a polyolefin such as polypropylene and the core is polyester (paragraph 21).  As set forth 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Lawrence Ferguson

/LAWRENCE D FERGUSON/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        /Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.